Appeal from order, Supreme Court, New York County (Charles E. Ramos, J.), entered August 25, 2006, granting third-party defendant McCall’s motion to dismiss third-party plaintiff Grasso’s third-party complaint, unanimously dismissed, without costs.
In People v Grasso (42 AD3d 126 [2007], affd, 11 NY3d 64 [2008]), we dismissed four of the six causes of action asserted by the Attorney General against Grasso. In People v Grasso (53 AD3d 404 [2008] [decided herewith]), we dismissed the remaining two causes of action against Grasso. Accordingly, the first cause of action in Grasso’s third-party complaint seeking contribution from third-party defendant H. Carl McCall has been rendered moot and we dismiss as moot that portion of Grasso’s appeal that seeks reversal of the dismissal of his claim for contribution.
Grasso’s remaining third-party claim against McCall seeking damages for negligent misrepresentation also has been rendered moot by our decisions dismissing all the causes of action asserted against Grasso by the Attorney General in the main action. As Grasso acknowledges in his brief, this claim, too, is *404contingent upon the validity of allegations made against him in that action. Concur—Mazzarelli, J.P., Saxe, Buckley and McGuire, JJ. [See 2006 NY Slip Op 30259(G).]